Fuchsberg, J.
(dissenting in part). Agreeing wholeheartedly with the views expressed by Chief Judge Cooke, I but add that our continued support rather than abandonment of the inter-spousal privilege is indorsed by the psychological and sociological human need for someone in whom to confide and the growing recognition of the constitutional right of privacy (see, e.g., Griswold v Connecticut, 381 US 479; Roe v Wade, 410 US 113; Doe v Bolton, 410 US 179; Matter of Quinlan, 70 NJ 10).
Judges Jasen, Jones and Wachtler concur with Judge Meyer; Chief Judge Cooke dissents in part and votes to modify in an opinion in which Judge Gabrielli concurs and in which Judge Fuchsberg concurs in a separate dissenting memorandum.
Order affirmed, with costs. Question certified answered in the affirmative.